Title: To Thomas Jefferson from Thomas Mann Randolph, 13 June 1801
From: Randolph, Thomas Mann
To: Jefferson, Thomas


               
                  Th: M. Randolph to Th: Jefferson,
                  June 13. 1801
               
               Your letters to Martha & myself came to us, hers on the 4. mine on the 11. instant. She is much better than I ever knew her to be in her present case tho’ the swelling of the extremities she had in :99 occurrs this time allso. The children enjoy complete health generally but have all taken colds in the late N.E. storm, which appeared on them last night for the first time: they will not affect their health I am satisfied. Geo: Jefferson was with us the begining of this week & gave no accounts from the Hundred such as would be wished. Lillie had begun to work on the Canal & was going on with much spirit but has been compelled by Cravens discontent to return to the new clearing to collect & burn every scattered chunk & grub up every neglected bush in it, alltho’ it was allready done in a manner much better than usual. Lillie would not do this without my interference & I refused untill persons skilled in planting were called to say whether the ground was sufficiently cleared: Craven brought Catlitt: it would still have been decided against him but bearing in mind your desire concerning Craven I beged the case might be considered as if he had hired Lillie for so much per acre to prepare Woodland for the colter & it was determined that every piece of half-burnt timber & every bush which had been covered on the first grubing by fallen timber should be removed: I was satisfied; for the number of these which might be left behind without hindering tillage might be greater or less according to the worse or better method of tilling practised by those who viewed the ground & therefore to take all away was the only certainty. Not much time has been lost in this & now all goes on as before.—A person by the name of Dillon, (who I understand lives by gaming,) importunes me constantly to ask leave of you for him to collect the Pine knots or lightwood from your Limestone land on Hardware river for the purpose of a Lamp-black work which he is carrying on in the neighbourhood: he says he has this privilege from many & in return pays the taxes of the land in general, tho’ from most gratis. I have told him I was sure you would consent if Cristopher Hudson did; & on the same terms: he applied to Hudson but the reply he received I have not heard.
               With sincere attachment
               
                  
                     Th: M. Randolph
                  
               
             